United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1414
Issued: August 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 13, 2017 appellant filed a timely appeal from March 15 and May 9, 2017 nonmerit
decisions of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from OWCP’s last merit decision, dated November 15, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 29, 2015 appellant, a 50-year-old sales services and distribution associate, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a left shoulder strain at work on that
1

5 U.S.C. § 8101 et seq.

date as a result of lifting a parcel. By decision dated March 21, 2016, OWCP accepted appellant’s
claim for left rotator cuff tear.
Appellant submitted claims for wage-loss compensation (CA-7 forms) for the period
January 4 to April 22, 2016.
In a February 23, 2016 report, Dr. Angela Tomaschko, a Board-certified orthopedic
surgeon, noted that appellant sustained a work-related injury on June 29, 2015 while lifting a box.
Dr. Tomaschko advised that he went through a course of steroid injection and physical therapy
with no relief of symptoms starting in August 2015 and continuing until appellant’s rotator cuff
surgery on February 4, 2016. She advised that appellant was currently in physical therapy and was
limited to no lifting and limited active motion.
By decision dated April 25, 2016, OWCP denied appellant’s claim for compensation for
the period January 4 to April 22, 2016, finding that the medical evidence of record was insufficient
to establish total disability due to the accepted employment injury.
On June 27, 2016 appellant requested reconsideration and submitted a February 4, 2016
surgical report indicating that he underwent left shoulder rotator cuff repair and biceps tenodesis
performed by Dr. Tomaschko. He also submitted progress reports dated February 17, March 15,
and May 31, 2016 from Dr. Tomaschko who noted that appellant was participating in physical
therapy and had been released to work without limitations. Dr. Tomaschko reported that appellant
was going to Ghana to visit his father on March 15, 2016, but would be back from his visit by his
appointment on May 31, 2016.
In a May 31, 2016 report, Dr. Tomaschko released appellant to limited-duty work with a
15-pound lifting restriction.
OWCP referred appellant for a second opinion examination by Dr. D. Burke Haskins, a
Board-certified orthopedic surgeon, who found that appellant was not totally disabled.
Dr. Haskins opined that appellant was capable of returning to modified-duty work, effective
July 26, 2016, with a 10-pound lifting restriction and no reaching with the left shoulder.
By decision dated August 26, 2016, OWCP modified its prior decision, finding that the
medical evidence of record was sufficient to establish total disability for the period February 4 to
March 15, 2016 due to appellant’s surgery. It further found, however, that the evidence was
insufficient to modify the entire decision because the medical evidence of record failed to establish
total disability for the periods January 4 to 12, 2016 and March 16 to April 22, 2016.
On June 24 and July 1, 2016 appellant submitted claims for wage-loss compensation for
the period June 17 to July 1, 2016.
By decision dated August 31, 2016, OWCP denied appellant’s claim for disability for the
period June 17 to July 1, 2016 because the medical evidence of record failed to establish total
disability due to the accepted employment injury.
On October 24, 2016 appellant requested reconsideration and submitted an October 22,
2016 narrative statement indicating that he had not been released to work by his physician on
2

March 15, 2016. He stated that he had a family emergency in Ghana and he left on that date and
then returned at the end of May 2016. Appellant indicated that he returned to work on July 2, 2016
with limitations while attending physical therapy until August 16, 2016. He also submitted an
October 20, 2016 report from Dr. Tomaschko who noted that appellant had work limitations since
his February 4, 2016 surgery and had been released to work on May 31, 2016 with a 15-pound
lifting restriction. Dr. Tomaschko explained that the notation on the bottom of her reports stating
“released w/o limitation” was a template portion for active duty military members and not
applicable to retirees and dependents and should not be used regarding a working limitation status
for appellant.
By decision dated November 15, 2016, OWCP vacated its prior decision and found that
appellant was entitled to wage-loss compensation for the period June 17 to July 1, 2016.
On December 15, 2016 appellant requested reconsideration of OWCP’s August 26, 2016
decision and submitted a narrative statement arguing that he was entitled to wage-loss
compensation for disability for the period March 16 to April 22, 2016. He also resubmitted his
February 4, 2016 surgical report.
By decision dated March 15, 2017, OWCP denied appellant’s request for reconsideration
of the merits of his claim, finding that he failed to advance a relevant legal argument or submit any
relevant and pertinent new evidence. It determined that the evidence submitted was irrelevant or
immaterial because it did not contain medical evidence supporting disability for the period
March 16 to April 22, 2016.
On April 21, 2017 appellant again requested reconsideration and argued that he was
entitled to disability compensation for the period March 16 to May 31, 2016 because he had a
family emergency in Ghana and attended physical therapy in Ghana during the period claimed.
He further submitted an April 21, 2017 report from Dr. Albert Prempeh, a healthcare provider at
Boakye Dankaw Memorial Hospital, who indicated that appellant underwent physiotherapy on his
left shoulder rotator cuff for the period March 17 to May 26, 2016.
By decision dated May 9, 2017, OWCP denied appellant’s request for reconsideration of
the merits of his claim, finding that he did not advance a relevant legal argument or submit any
relevant and pertinent new evidence. It determined that the evidence submitted on reconsideration
was immaterial because it did not contain medical evidence supporting disability for the periods
January 4 to 12, 2016 and March 16 to April 22, 2016. OWCP further found that appellant’s
argument was irrelevant to the issue before OWCP because it failed to address the periods of
disability previously denied.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain

2
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).

3

limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s December 12, 2016 request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. His April 21,
2017 request for reconsideration argued that he was entitled to disability compensation for the
period March 16 to May 31, 2016. The Board finds, however, that this argument is irrelevant
because OWCP’s August 26, 2016 decision denied disability compensation for the periods
January 4 to 12, 2016 and March 16 to April 22, 2016. As he failed to address the periods of
disability previously denied by OWCP, appellant’s argument is irrelevant and immaterial.7
Consequently, appellant is not entitled to further review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(3).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. He resubmitted a February 4, 2016 surgical report in support of his
December 12, 2016 reconsideration request. The Board finds that the submission of this evidence
did not require reopening appellant’s case for merit review because appellant had submitted the
same evidence, which was previously reviewed by OWCP in its August 26, 2016 decision. As the
report repeats evidence already in the case record, it is duplicative and does not constitute relevant
and pertinent new evidence.8 Appellant also submitted with his April 21, 2017 request an April 21,
3

20 C.F.R. § 10.607.

4

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(a), (b).

7

The submission of argument and/or evidence which does not address the particular issue involved does not
constitute a basis for reopening a case. See A.D., Docket No. 18-0497 (issued July 25, 2018); Edward Matthew
Diekemper, 31 ECAB 224, 225 (1979).
8

See D.K., 59 ECAB 141 (2007).

4

2017 report from Dr. Prempeh who indicated that he underwent physiotherapy on his left shoulder
rotator cuff for the period March 17 to May 26, 2016 at Boakye Dankaw Memorial Hospital in
Ghana. The Board finds that submission of this evidence did not require reopening appellant’s
case for merit review because it did not provide medical rationale supporting disability for the
periods January 4 to 12, 2016 and March 16 to April 22, 2016 due to the accepted work injury.9
Therefore, this report does not constitute relevant and pertinent new evidence and is insufficient
to require OWCP to reopen appellant’s claim for consideration of the merits in accordance with
the third above-noted requirement under section 10.606(b)(3).
The Board finds that OWCP properly determined that appellant was not entitled to further
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(3) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 9 and March 15, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
9

See 5 U.S.C. § 8101(2). See also Paul Foster, 56 ECAB 208, 212 n.12 (2004).

5

